Citation Nr: 0612097	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to a temporary total disability rating for 
bilateral pes planus with hammertoes for post-surgery 
convalescence beyond July 31, 2003.

4.  Entitlement to a disability rating in excess of 
30 percent for bilateral pes planus with hammertoes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

These matters come to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Phoenix, Arizona.  In a July 
2004 rating decision the RO continued the temporary total 
rating for bilateral pes planus to July 31, 2003, and 
assigned a 30 percent rating effective August 1, 2003.  

The RO denied service connection for right knee and low back 
disorders without addressing the issue of whether new and 
material evidence had been received to reopen the previously 
denied claims.  See 38 U.S.C.A. § 5108 (West 2002).  
Regardless of the RO's characterization of the issue, the 
Board is without jurisdiction to consider the substantive 
merits of the claims in the absence of a finding that new and 
material evidence has been received.  The Board finds, 
therefore, that the proper issues on appeal are whether new 
and material evidence has been received to reopen the 
previously denied claims.  The Board also finds that it can 
address that issues in the first instance without prejudice 
to the veteran.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  



The issues of service connection for a right knee disorder 
and service connection for a low back disorder, and an 
increased rating for bilateral pes planus are addressed in 
the remand portion of the decision below and are remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disorder in March 2002.  The veteran was notified of 
that decision and did not appeal.

2.  The evidence received subsequent to the March 2002 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran did not require convalescence following right 
foot surgery in January 2003 beyond July 31, 2003.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision in which the RO denied 
entitlement to service connection for a low back disorder is 
final, new and material evidence has been received, and the 
claim is reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (2001); 
38 C.F.R. § 3.156 (2005).

2.  The criteria for entitlement to a temporary total 
disability rating after July 31, 2003, for convalescence 
following the January 2003 foot surgery are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2005).

The RO denied entitlement to service connection for a low 
back disorder in March 2002.  The evidence then of record 
consisted of the veteran's service medical records and the 
report of a June 1981 VA examination.  The basis for the 
denial was that the evidence then of record did not show that 
the low back disorder was related to military service.  The 
veteran was notified of the March 2002 decision and did not 
appeal, and that decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).  

The evidence received subsequent to the March 2002 decision 
includes medical evidence showing that the low back disorder 
has been diagnosed as degenerative joint and disc disease of 
the lumbosacral spine.  The evidence also includes a July 
2004 private treatment record in which the veteran's 
physician stated that the service-connected bilateral pes 
planus could be aggravating the low back disability.  

This evidence is new, in that the evidence of record in March 
2002 did not indicate that the low back disability could be 
related to a service-connected disability.  Although the 
opinion is somewhat speculative, the evidence raises the 
reasonable possibility of substantiating the claim based on 
secondary service connection.  The Board finds, therefore, 
that the evidence is also material, and the claim for service 
connection for a low back disorder is reopened.  The Board 
also finds that additional development is required prior to 
considering the substantive merits of the claim for service 
connection, which is addressed in the remand portion of the 
decision below.

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, in January 2004 the RO 
notified him of the information and evidence needed to 
establish entitlement to service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO did not, however, inform him of the evidence required to 
reopen the previously denied claim.  See Kent v. Nicholson, 
No. 04-181, slip op. at 10 (U.S. Vet. App. March 31, 2006).  
Given the Board's disposition of this issue, however, that 
failure is not prejudicial to the veteran.  
Temporary Total Rating

A total disability rating will be assigned if it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
the hospital admission or outpatient treatment and continuing 
for a period of one, two, or three months from the first day 
of the month following such discharge or release.  
Entitlement to a total disability rating is warranted if 
treatment for a service-connected disability resulted in 
surgery necessitating at least one month of convalescence.  
38 C.F.R. § 4.30 (2005).

The medical evidence shows that in September 2002 the veteran 
underwent surgery for mallet-toe deformities of toes 2-4 on 
the left foot.  In January 2003 he underwent the surgical 
correction of mallet-toe deformities of toes 2-4 and a 

hammertoe deformity of the fifth toe on the right foot.  
Following the surgeries he continued to experience pain in 
both feet, and in May 2003 his VA physician found that he was 
then unable to work due to bilateral foot pain.  Later in May 
2003 his private physician determined that, although he then 
had significant difficulty ambulating, he would be able to 
return to work on July 31, 2003.  The veteran testified that 
his physician did not impose any restrictions on him after 
July 31, 2003.

The veteran has denied receiving any medical treatment for 
his feet from June to November 2003.  He underwent a VA 
medical examination in October 2003, at which time the 
examiner found that, although he had painful feet, he was 
able to ambulate.  

The veteran returned to work in November 2003, and contends 
that he is entitled to a temporary total rating until he 
returned to employment.  The evidence indicates, however, 
that in August 2003 he moved to another state and did not 
obtain employment until November 2003.  The evidence does not 
show that he was precluded from working until November 2003 
due to his foot disability.  The medical records show that in 
addition to bilateral pes planus, he has significant 
degenerative joint and disc disease in the lumbosacral spine 
and degenerative joint disease in the bilateral knees, for 
which he received ongoing treatment throughout his 
convalescence from the January 2003 foot surgery.  The 
medical evidence does not show that he required convalescence 
from that surgery beyond July 31, 2003.  The Board finds, 
therefore, that the criteria for entitlement to an extension 
of the temporary total rating after July 31, 2003, are not 
met, and that the preponderance of the evidence is against 
the claim to establish such entitlement.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened.


The claim of entitlement to a temporary total disability 
rating for bilateral pes planus with hammertoes for post-
surgery convalescence beyond July 31, 2003, is denied.


REMAND

In his August 2004 notice of disagreement the veteran stated 
that he was appealing the assignment of the 30 percent rating 
for pes planus effective August 1, 2003, in addition to the 
termination of the temporary total rating.  He has not, 
however, been provided a statement of the case on that issue.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran has requested reopening of his claim for service 
connection for a right knee disorder.  Although the RO 
informed him in May 2004 of the evidence needed to establish 
service connection for the right knee disorder, the RO has 
not informed him of the evidence required to reopen the claim 
previously denied in March 2002 and April 2003.  For this 
reason the Board finds that remand of this issue is required.  
See Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. 
App. March 31, 2006).  

The evidence shows that the veteran was treated for back pain 
while in service, which was then attributed to lumbar 
scoliosis.  He has reported having had back pain since he was 
in service, but there is no medical documentation of any back 
complaints prior to December 2001.  At that time he reported 
having injured his back two months previously.  A magnetic 
resonance image (MRI) of the lumbosacral spine in November 
2003 revealed lumbar spondylosis with disc and degenerative 
changes from L1-L5, and a prominent disc bulge at L4-L5.

The veteran contends that his back disability was incurred in 
service or, alternatively, that the back disability was 
caused or aggravated by the service-connected bilateral pes 
planus or residuals of a left knee fracture.  Service 
connection may be granted for a disability which is 
proximately due to or the result 

of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  This regulation has been interpreted by 
the United States Court of Appeals for Veterans Claims 
(Court) to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

A VA physician in January 2004 provided the opinion that the 
low back disability was not etiologically related to the 
bilateral pes planus.  An opinion has not been obtained on 
whether the low back disability is related to the scoliosis 
documented during service; was caused or aggravated by the 
service-connected left knee disability; or was aggravated by 
the bilateral pes planus.  For this reason remand of this 
issue is required.

Accordingly, the case is remanded for the following action:

1.  Review the claims file and ensure 
that the veteran has been properly 
notified of the evidence needed to 
substantiate his claims for service 
connection, including what evidence is 
needed to reopen the claim for service 
connection for a right knee disorder.  
See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006); Kent v. Nicholson, No. 04-
181, (U.S. Vet. App. Mar. 31, 2006).

2.  Provide the veteran a VA medical 
examination and obtain medical opinions, 
based on review of the evidence in the 
claims file, on the following issues:  
1) whether the currently diagnosed 
degenerative disc and joint disease of 
the lumbosacral spine is at least as 
likely as not (a probability of 
50 percent or greater) etiologically 
related to the lumbar scoliosis 
documented during service: 2) whether the 
service-connected left 

knee disability at least as likely as not 
(a probability of 50 percent or greater) 
caused or is aggravating the severity of 
the low back disability; 3) whether the 
service-connected bilateral pes planus is 
at least as likely as not (a probability 
of 50 percent or greater) aggravating the 
severity of the low back disability.  The 
examiner should provide the rationale for 
his/her opinions.

3.  After undertaking any development 
deemed appropriate on the issues of 
entitlement to an increased rating for 
bilateral pes planus, re-adjudicate that 
issue.  If entitlement remains denied, 
provide the veteran and his 
representative a statement of the case.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues of service 
connection for a low back disorder and a 
right knee disorder.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


